In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-19-00187-CR


                          DON HERMAN STROUT, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 251st District Court
                                      Potter County, Texas
                   Trial Court No. 74063-C, Honorable Ana Estevez, Presiding

                                       June 11, 2019

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Pending before the court is the motion of appellant Don Herman Strout to dismiss

his appeal. Appellant and his attorney have signed the motion. TEX. R. APP. P. 42.2(a).

As no decision of the court has been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.



                                                          James T. Campbell
                                                             Justice

Do not publish.